Citation Nr: 0912563	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for hearing 
loss.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, which denied the benefits sought on appeal.  The 
Veteran appeared at a hearing before the undersigned in 
December 2007, and a copy of that hearing transcript has been 
associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1985, the 
RO denied service connection for PTSD and hearing loss. 

2.  Evidence submitted since the June 1985 rating decision 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for PTSD and hearing loss.  

3.  The Veteran has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  

4.  At the December 2007 Board hearing, and in a written 
statement presented at that hearing, the Veteran expressed 
his desire to withdraw the issue of service connection for 
hepatitis C from appellate status.

CONCLUSIONS OF LAW

1.  The June 1985 rating decision denying service connection 
for PTSD and hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.  Evidence received since the June 1985 rating decision is 
new and material, and the Veteran's claims for service 
connection for PTSD and hearing loss are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2008).  

4.  The appeal of service connection for hepatitis C is 
withdrawn, and that issue is dismissed.  38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claims that he is 
entitled to service connection for PTSD and for hearing loss.  
Essentially, he maintains that he developed hearing loss 
secondary to acoustic trauma in service.  At the December 
2007 hearing, he described an incident in which a pistol was 
fired very close to his head, which caused him to immediately 
sustain ringing in his ears.  As for his PTSD claim, he 
maintains that he frequently experienced mortar rounds, 
rocket fire, and sniper fire during his active duty.  

With respect to the claims to reopen, the Board has given 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Throughout the course of the instant appeal, the Veteran has 
been provided with multiple letters from VA regarding his 
claims.  The Board need not, however, discuss the sufficiency 
of these letters under the VCAA or VA's development of the 
case in light of the fact that the Board is reopening the 
claims for service connection for PTSD and hearing loss, and 
granting service connection for PTSD and remanding service 
connection for hearing loss.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's actions on 
appeal.

I. New and Material Evidence.

The Veteran seeks to reopen his service connection claims for 
PTSD and for hearing loss.  Service connection for PTSD and 
hearing loss was denied within a June 1985 rating decision, 
and the Veteran did not file a timely notice of disagreement 
regarding this determination; therefore, the June 1985 denial 
is final.  38 U.S.C.A. § 7105.  

When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under regulations in 
effect prior to August 2001, when the Veteran filed his most 
recent claim to reopen, "new and material" evidence is 
defined as "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In the present case, the June 1985 rating decision denied 
service connection for hearing loss on the basis that there 
was no evidence of hearing loss during service, and a post-
service examination revealed hearing within normal limits.  
The rating decision denied PTSD on the basis that although 
there was a diagnosis of PTSD of record, that there were no 
confirmed stressors.  Since the time of the June 1985 rating 
decision, substantial additional evidence has been associated 
with the Veteran's claims file in support of his application 
to reopen claims for service connection for PTSD and hearing 
loss.  For the reasons discussed below, at least some of this 
evidence is new and material, and the claims will be 
reopened.

Following the June 1985 rating decision, the record is 
replete with medical evidence indicating that the Veteran 
currently has hearing loss.  Significantly, the record 
contains an August 2000 medical report that suggests that the 
Veteran's hearing loss may be secondary to noise-induced 
trauma, which was described by the Veteran as gunshot-
related.  In regard to the PTSD claim, the Veteran has 
submitted unit records that indicate that his unit 
experienced mortar and sniper attacks and other contact with 
the enemy during military service in Vietnam.  The Veteran's 
presence in Vietnam is confirmed by his service personnel 
records.  Collectively, such evidence suggests the Veteran 
experienced in-service stressor incidents while on active 
duty in Vietnam.  

The Board notes first that the foregoing evidence is new, in 
that it was not of record at the time of the June 1985 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it establishes that the 
Veteran currently has hearing loss that may be related to 
acoustic trauma, such as gunshots, and the new evidence also 
establishes that the Veteran experienced stressor events 
during military service, namely mortar attacks.  Overall, 
this additional evidence, by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a).  

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection 
claims for PTSD and for hearing loss must be reopened.  The 
Board finds that the PTSD claim is ready for adjudication, 
but the hearing loss claim requires further development and 
will be addressed in the REMAND, following the ORDER in this 
decision. 

II. Service connection for PTSD.

The Veteran's service connection claim for PTSD having been 
reopened, it may now be considered on the merits.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat requires that 
the Veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If the VA determines the Veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or written statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If the Veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  

As an initial matter, the Board notes the Veteran has 
presented numerous diagnoses of PTSD.  He was first diagnosed 
with PTSD by VA in the mid-1980's, and has been diagnosed 
with the same on several subsequent occasions, most recently 
in 2006.  Overall, the evidence supports a diagnosis of PTSD.

Next, as the record does not support a finding that the 
Veteran participated in combat during service, the Board must 
consider whether the Veteran has presented evidence of an in-
service stressor event subject to verification.  In his 
statements to VA, the Veteran has recounted several stressful 
events experienced during his military service in Vietnam.  
This include having come under enemy fire from snipers, 
rockets, and mortars, and having witnessed dead and wounded 
soldiers.  At the December 2007 hearing, the Veteran 
described a period when he was stationed at the Can Tho Air 
Field in 1970, during a time when there were periodic mortar 
attacks on the airfield.  In support of his claim, in January 
1970, the Veteran submitted several documents placing him at 
the Can Tho Airfield during a time when there were documented 
mortar attacks upon the airfield.  Additionally, in March 
2000, the Veteran submitted a completed PTSD questionnaire in 
which he described his work with the 69th Engineer Battalion, 
including a time when they were stationed at the Can Tho 
Airfield.  In February 2002, the Veteran's representative 
submitted unit records for the 69th Engineer Battalion that 
documented some fire attacks on the Can Tho Army Airfield in 
1970.  The Board notes that the Veteran's service personnel 
records confirm that he was assigned to the 69th Engineer 
Battalion beginning in March 1970 through the end of the 
year.  

Based on the foregoing evidence, the Board finds the 
Veteran's alleged stressors to be verified by sufficient 
collaborating evidence.  According to U.S. Court of Appeals 
for Veterans' Claims, the Veteran need not submit evidence of 
personal participation in stressful events; he need only 
submit, or point the VA to, "independent evidence of the 
occurrence of a stressful event, [which] . . . implies his 
personal exposure."  Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002).  In the present case, such a burden 
has been met in that the Veteran has presented enough 
supporting documentation to place him near documented mortar 
attacks in Vietnam.  His personnel record and other records 
he submitted support that he was part of a unit that served 
in an area that sustained mortar attacks during the time 
period that he claims.  Additionally, according to a November 
2007 statement from the Veteran's treating VA psychologist, 
his PTSD is "combat-related" and a direct result of his in-
service stressors experienced in Vietnam.  

In summary, the Veteran has been diagnosed with PTSD, based 
on verified in-service stressor events (that are confirmed by 
the evidence of record), by competent medical experts.  
Therefore, resolving all remaining doubt in favor of the 
Veteran, see 38 U.S.C.A. § 5107, service connection for PTSD 
is warranted.  

III.  Hepatitis C.

In a February 2001 rating decision, the Veteran was denied 
service connection for hepatitis C.  He disagreed with that 
decision in a notice of disagreement, received at the RO in 
May 2001.  A Statement of the Case was issued in May 2002, 
and October 2002 he submitted a substantive appeal, thus, 
perfecting his claim for appellate review.  In March 2005, 
this issue was remanded by the Board for further development.  
In December 2007, the Veteran (through his representative) 
submitted a written statement indicating that he wished to 
withdraw his appeal for hepatitis C.  This was also discussed 
on the record at the hearing.  Pursuant to 38 C.F.R. 
§ 20.204, an appeal may be withdrawn as to any or all issues 
involved in the appeal.  The Board accepts the Veteran's 
withdrawal of this issue, and the appeal as to the issue of 
entitlement to service connection for hepatitis C is 
dismissed.  38 C.F.R. § 20.204.  

ORDER

The claim for service connection for PTSD is reopened.  

The claim for service connection for hearing loss is 
reopened.  

Entitlement to service connection for PTSD is granted.  

The issue of entitlement to service connection for hepatitis 
C was properly withdrawn, and the appeal as to that issue is 
dismissed.  


REMAND

As noted in the decision above, the Veteran maintains that he 
developed hearing loss secondary to acoustic trauma in 
service.  At the December 2007 hearing, he described an 
incident in which a pistol was fired very close to his head, 
which caused him to immediately sustain ringing in his ears.  
He also described circumstances in which he was around mortar 
attacks, thus experiencing acoustic trauma in service.  The 
claims file contains many medical records related to the 
Veteran's hearing.  An August 2000 medical report that 
suggests that the Veteran's hearing loss may be secondary to 
noise-induced trauma, which was described by the Veteran as 
gunshot-related.  In an October 2000 VA medical report, the 
Veteran was diagnosed with mild to moderately severe 
sensorineural hearing loss (right ear), and severe hearing 
loss (left ear).  A November 2000 record reflects that the 
Veteran was seen for hearing aids.  In May 2002, the Veteran 
was diagnosed with hearing loss of the sensorineural type of 
both ears.  There do not appear to be any recent treatment 
records related to audiology in the record, although at the 
December 2007 hearing, the Veteran indicated that he was 
treated as recently as 2005 and 2006 for his hearing at the 
VA medical center in Brooklyn. 

In light of the fact that the Veteran has documented evidence 
of current hearing loss, and he served in Vietnam during a 
time when he was exposed to mortar rounds and other acoustic 
trauma, further development is required in this case.  
Namely, VA must obtain copies of updated treatment records 
for the Veteran's hearing, and schedule him for an 
audiological examination to assess the current extent of his 
hearing loss and to opine on the relationship, if any, 
between the Veteran's current hearing loss and his active 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records 
for the Veteran's hearing (audiology) 
dated from May 2002 to the present.  A 
specific request should be made to the VA 
medical center in Brooklyn.  All attempts 
to obtain VA treatment records should be 
documented in the claims file, and if any 
such records are unavailable, that should 
be documented clearly as well.  

2.  Schedule the Veteran for a VA 
audiology examination to ascertain the 
nature and extent of any current hearing 
loss, and to offer an opinion as to the 
relationship between any current hearing 
loss and the Veteran's active service.  
The claims file must be made available to 
the examiner for review, and the examiner 
is specifically requested to review the 
claims file in connection with the 
examination.  The examiner should explain 
whether any hearing loss is present for 
each ear, including the levels of hearing 
loss.  The examiner is specifically 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that any current hearing loss is causally 
related to claimed acoustic trauma or 
other events sustained by the Veteran 
during active service.  The examiner is 
also requested to provide a rationale for 
any opinion expressed, that is supported 
by references to facts in the record.  

3.  After all required notification and 
development has been completed, the AOJ 
should adjudicate the Veteran's claim for 
entitlement to service connection for 
hearing loss, on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


